Exhibit 10.18
FOURTH AMENDMENT TO TERM LOAN AGREEMENT
     THIS FOURTH AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
February 13, 2008, is entered into between CONTANGO OIL & GAS COMPANY, a
Delaware corporation (“Borrower”), and CENTAURUS CAPITAL LLC, a Delaware limited
liability company (“Lender”).
W I T N E S S E T H:
     WHEREAS, Borrower and the Lender entered into that certain Term Loan
Agreement dated as of January 30, 2007 (as amended, modified or restated from
time to time, the “Loan Agreement”), whereby Lender agreed to make available to
Borrower a credit facility upon the terms and conditions set forth therein; and
     WHEREAS, Borrower has requested that the Loan Agreement be amended as set
forth herein; and
     WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto have agreed to so amend the Loan Agreement;
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, the Borrower, the Guarantors (by execution of the
attached Guarantors’ Consent and Agreement), and the Lender hereby agree as
follows:
     SECTION 1. Terms Defined in Loan Agreement. As used in this Amendment,
except as may otherwise be provided herein, all capitalized terms defined in the
Loan Agreement shall have the same meaning herein as therein, all of such terms
and their definitions being incorporated herein by reference. The Loan
Agreement, as amended by this Amendment, is hereinafter called the “Agreement.”
     SECTION 2. Amendments to Loan Agreement. Subject to the conditions
precedent set forth in Section 3 hereof, the Loan Agreement is hereby amended as
follows:

  (a)   Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition of “Fourth Amendment Date” in proper alphabetical order:  
      ““Fourth Amendment Date” means February 13, 2008.”     (b)   Section 1.1
of the Loan Agreement is hereby further amended by deleting the definition of
the term “Third Amendment Date”.     (c)   Section 2.1(a) of the Loan Agreement
is hereby amended by deleting such subsection in its entirety and replacing it
with the following:

     “(a) Subject to the terms and conditions set forth herein, on the Fourth
Amendment Date the Lender shall make an additional loan to the Borrower in the
principal amount requested by Borrower up to a maximum of $60,000,000. If less
than $60,000,000 is borrowed on such Fourth Amendment Date, and subject to the
terms and conditions set forth herein, Borrower shall be entitled to request
that additional amounts be advanced to it from time to time in increments of not
less than $1,000,000 provided that the total Loan outstanding shall not exceed a
maximum of $60,000,000. All advances (other than the initial advance to be made
pursuant to the first sentence of this

 



--------------------------------------------------------------------------------



 



Section 2.1(a)) shall require (i) five (5) Business Days prior written notice
thereof (for any advance of $15,000,000 or less), or (ii) ten (10) Business Days
prior written notice thereof (for any advance in excess of $15,000,000), and
shall be made pursuant to a Request for Advance in the form of Exhibit 2.1
hereto. If less than $60,000,000 is advanced by Lender hereunder by the date
which is ten (10) Business Days prior to the Maturity Date (the “Drawdown
Termination Date”), the Loan shall be in the maximum amount outstanding on such
date and there shall be no further advances hereunder. Amounts prepaid or repaid
with respect to the Loan may not be reborrowed. The Lender shall make any
advances under the Loan by wire transfer of immediately available funds to the
account of the Borrower set forth in Exhibit 2.1.”

  (d)   Section 2.3(b) of the Loan Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

     “(b) Subject to Section 8.12, if the Loan is not funded in the full amount
at any time during the period from the Fourth Amendment Date to the Drawdown
Termination Date, the Borrower shall pay to the Lender a non-use fee in the
amount of 1.50% per annum multiplied by such non-funded amount, such fee to be
paid on the last day of each calendar quarter, commencing March 31, 2008 through
and including March 31, 2009, and on the Drawdown Termination Date. For the
avoidance of doubt, the amount of any advance under the Loan that has been
prepaid or repaid shall not be subject to such non-use fee. If the Loan is not
fully funded in the amount of $60,000,000 by the Drawdown Termination Date, the
Loan shall be deemed to be fully funded and no further non-use fee shall be
payable.”

  (e)   Section 6.6(c) of the Loan Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

     “(c) if no Default has occurred and is continuing, the Borrower may
(i) declare and pay dividends with respect to any of its Preferred Stock in an
amount not to exceed, in the aggregate, $1,800,000 during any fiscal year, and
(ii) repurchase up to a maximum of $10,000,000 of its Equity Interests
consisting of common stock and/or stock options in the aggregate for all such
repurchases during the term hereof.”

  (f)   Any and all references to “Change of Control” are hereby deemed amended
and modified wherever necessary to “Change in Control”.

     SECTION 3. Conditions of Effectiveness. The obligations of Lender to amend
the Loan Agreement as provided herein are subject to the fulfillment of the
following conditions precedent:
     (a) Borrower shall have delivered to Lender multiple duly executed
counterparts of this Amendment;
     (b) no Material Adverse Effect shall have occurred;
     (c) no Default or Event of Default shall have occurred; and
     (d) the Lender shall have received such other documents and certificates as
the Lender or its counsel may reasonably request.

2



--------------------------------------------------------------------------------



 



     SECTION 4. Representations and Warranties. Borrower represents and warrants
to Lender, with full knowledge that Lender is relying on the following
representations and warranties in executing this Amendment, as follows:
     (a) It has the power and authority to execute, deliver and perform this
Amendment, and all action on the part of it requisite for the due execution,
delivery and performance of this Amendment has been duly and effectively taken.
     (b) The Agreement, the Loan Documents and each and every other document
executed and delivered in connection herewith constitute the legal, valid and
binding obligation of it, to the extent it is a party thereto, enforceable
against it in accordance with their respective terms.
     (c) This Amendment does not and will not violate any provisions of any of
the Organizational Documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. Its execution
of this Amendment will not result in the creation or imposition of any lien upon
any of its properties other than those permitted by the Loan Agreement and this
Amendment.
     (d) Execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.
     (e) After giving effect to this Amendment, no Default or Event of Default
will exist, and all of the representations and warranties contained in the
Agreement and all instruments and documents executed pursuant thereto or
contemplated thereby are true and correct in all material respects on and as of
this date other than those which have been disclosed to Lender in writing
(except to the extent such representations and warranties expressly refer to an
earlier or other date, in which case they shall be true and correct as of such
earlier or other date).
     (f) Except to the extent expressly set forth herein to the contrary,
nothing in this Section 4 is intended to amend any of the representations or
warranties contained in the Agreement or the Loan Documents to which Borrower is
a party.
     SECTION 5. Reference to and Effect on the Agreement.
     (a) Upon the effectiveness hereof, on and after the date hereof, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Loan
Agreement as amended hereby.
     (b) Except as specifically amended by this Amendment, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
     SECTION 6. Cost, Expenses and Taxes. Borrower agrees to pay all reasonable
legal fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Lender, and agrees to save Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such fees.

3



--------------------------------------------------------------------------------



 



     SECTION 7. Extent of Amendment. The terms “Term Loan Agreement” and “Loan
Agreement” as used in each of the Loan Documents shall hereafter mean the Loan
Agreement as amended by this Amendment. Except as otherwise expressly provided
herein, neither the Agreement nor the other Loan Documents are amended, modified
or affected by this Amendment. Borrower hereby ratifies and confirms that:
     (a) except as expressly amended or waived hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Agreement remain in full force and effect;
     (b) each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms; and
     (c) the Collateral (as defined in the Loan Documents), if any, is
unimpaired by this Amendment.
     SECTION 8. Grant and Affirmation of Security Interest. Borrower hereby
confirms and agrees that:
     (a) any and all liens, security interests and other security or Collateral
now or hereafter held by Lender as security for payment and performance of the
obligations are hereby renewed and carried forth to secure payment and
performance of all of the obligations; and
     (b) the Loan Documents, as such may be amended in accordance herewith, are
and remain legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their respective terms.
     SECTION 9. Claims. As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce Lender to
enter into this Amendment, Borrower represents and warrants that it does not
know of any defenses, counterclaims or rights of setoff to the payment of any
Obligations of Borrower to Lender.
     SECTION 10. Execution and Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment and the
other Loan Documents by facsimile shall be equally as effective as delivery of a
manually executed counterpart of this Amendment and such other Loan Documents.
     SECTION 11. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.
     SECTION 12. Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.
     SECTION 13. NO ORAL AGREEMENTS. The rights and obligations of each of the
parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. The agreement (as
amended in writing from time to time) and the other written loan documents
executed by Borrower and Lender (together with all fee letters as they relate to
the payment of fees after the closing date) represent the final agreement
between such parties, and may not be contradicted by

4



--------------------------------------------------------------------------------



 



evidence of prior, contemporaneous, or subsequent oral agreements by such
parties. There are no unwritten oral agreements between such parties.
     SECTION 14. No Waiver. Borrower agrees that no Event of Default and no
Default has been waived or remedied by the execution of this Amendment by
Lender, and any such Default or Event or Default heretofore arising and
currently continuing shall continue after the execution and delivery hereof.
Nothing contained in this Amendment nor any past indulgence by Lender, nor any
other action or inaction on behalf of Lender (i) shall constitute or be deemed
to constitute a waiver of any Defaults or Events of Default which may exist
under the Agreement or the other Loan Documents, or (ii) shall constitute or be
deemed to constitute an election of remedies by Lender or a waiver of any of the
rights or remedies of Lender provided in the Agreement or the other Loan
Documents or otherwise afforded at law or in equity.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized.

          BORROWER:    
 
        CONTANGO OIL & GAS COMPANY,     a Delaware corporation    
 
       
By:
  /s/ KENNETH R. PEAK
 
Kenneth R. Peak
Chairman of the Board, Chief Executive Officer,
President, Chief Financial Officer, and Secretary    

Signature Page to Fourth Amendment to Loan Agreement – Contango Oil & Gas
Company

 



--------------------------------------------------------------------------------



 



            LENDER:

CENTAURUS CAPITAL LLC
      By:   /s/ JOHN ARNOLD         Name:   John Arnold        Title:  
President     

Signature Page to Fourth Amendment to Loan Agreement – Contango Oil & Gas
Company

 



--------------------------------------------------------------------------------



 



GUARANTORS’ CONSENT AND AGREEMENT
     As an inducement to Lender to execute, and in consideration of Lender’s
execution of the foregoing Fourth Amendment to Term Loan Agreement, the
undersigned hereby consent thereto and agree that the same shall in no way
release, diminish, impair, reduce or otherwise adversely affect the respective
obligations and liabilities of each of the undersigned under each Guaranty
described in the Loan Agreement, or any agreements, documents or instruments
executed by any of the undersigned to create liens, security interests or
charges to secure any of the indebtedness under the Loan Documents, all of which
obligations and liabilities are, and shall continue to be, in full force and
effect. This consent and agreement shall be binding upon the undersigned, and
the respective successors and assigns of each, and shall inure to the benefit of
Lender, and the respective successors and assigns of each.

                  GUARANTORS:    
 
                COE OFFSHORE, LLC,         a Delaware limited liability company
   
 
           
 
  By:   Contango Oil & Gas Company,
a Delaware corporation,
its manager    
 
           
 
  By:   /s/ KENNETH R. PEAK    
 
           
 
      Kenneth R. Peak
Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, and Secretary    
 
                CONTANGO OPERATORS, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ KENNETH R. PEAK    
 
           
 
      Kenneth R. Peak
Chairman and Secretary    
 
                CONTANGO STEP I, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ KENNETH R. PEAK
 
Kenneth R. Peak
Chairman, President and Secretary    

Signature Page to Fourth Amendment to Loan Agreement – Contango Oil & Gas
Company

 



--------------------------------------------------------------------------------



 



                  CONTANGO STEP II, INC.,
a Delaware corporation    
 
           
 
  By:   /s/ KENNETH R. PEAK
 
Kenneth R. Peak
Chairman, Chief Executive Officer and President    
 
                CONTANGO STEP, L.P.,
a Texas limited partnership    
 
           
 
  By:   Contango Step I, Inc.,
a Delaware corporation,
its general partner    
 
           
 
  By:   /s/ KENNETH R. PEAK    
 
           
 
      Kenneth R. Peak
Chairman, President and Secretary    
 
                REX OFFSHORE CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ KENNETH R. PEAK    
 
           
 
      Kenneth R. Peak
Chairman, President and Secretary
   

Guarantors’ Consent and Agreement to Fourth Amendment to Loan Agreement –
Contango Oil & Gas Company

 